Determination unanimously confirmed without costs and petition dismissed. Memorandum: Respondent’s determination that petitioners violated section 442-a of the Real Property Law by receiving real estate commissions directly from clients, and 19 NYCRR 175.21 by failing to be supervised by a licensed real estate broker, is supported by substantial evidence. An administrative agency’s assessment of the credibility of witnesses should not be disturbed by a reviewing court (Matter of Berenhaus v Ward, 70 NY2d 436, 443; Matter of Collins v Codd, 38 NY2d 269, 270-271).
Petitioners’ reliance on section 13-101 of the General Obligations Law is misplaced. That section does not permit a blanket assignment of a claim, in this case for commissions, where a statute forbids the same (see, General Obligations Law § 13-101 [3]; Real Property Law § 442-a). Rogovin v Bach Realty (147 AD2d 364), cited by petitioners, is not to the contrary. The same public interest was not implicated in that case because the parties involved were licensed real estate brokers.
We reject petitioners’ contention regarding timeliness as being without merit.
Petitioners’ having failed to meet the standards required to become licensed real estate brokers (see, Real Property Law § 441 [1] [d]), their applications were properly denied. (Article 78 Proceeding Transferred by Order of Supreme Court, Suffolk County, Werner, J.) Present—Green, J. P., Balio, Fallon and Boehm, JJ.